UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 15, 2016 (September 13, 2016) VIVEVE MEDICAL, INC. (Exact name of registrant as specified in charter) Delaware 1-11388 04-3153858 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 Commercial Street Sunnyvale, California 94086 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(408) 530-1900 No change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below). [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September 13, 2016, Brigitte Smith notified Viveve Medical, Inc. (the “Company”) and the Company’s Board of Directors (the “Board”) of her resignation as a director on the Board, including from her positions as Chairman of the Board and member of the Board’s compensation committee and the governance and nominating committee and any other positions held with the Company or any of its subsidiaries, effective September 30, 2016. Ms. Smith’s resignation was not due to any disagreement relating to the operations, policies or practices of the Company. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIVEVE MEDICAL, INC. Date: September 15, 2016 By: /s/Patricia Scheller Patricia Scheller Chief Executive Officer
